Judgment unanimously affirmed. Memorandum: Defendant contends that his pleas of guilty under both indictments, on which he was represented by two different assigned counsel, must be vacated because he was denied effective assistance of counsel under one of the indictments at the plea proceedings. We disagree. Prior to sentencing, defendant made a motion to withdraw his guilty pleas on the ground that he was denied effective assistance of counsel. County Court, in accordance with this Court’s decision in People v Kellar (213 AD2d 1063), properly assigned a different attorney to represent defendant before determining defendant’s motion. The court did not abuse its discretion in denying defendant’s renewed motion to withdraw the guilty pleas (see, People v Tinsley, 35 NY2d 926, 927; People v Witcher, 222 AD2d 1016; People v Rodriguez, 150 AD2d 812, 813, lv denied 74 NY2d 818). (Appeal from Judgment of Erie County Court, Rogowski, J. — Attempted Robbery, 2nd Degree.) Present — Denman, P. J., Pine, Callahan, Balio and Davis, JJ.